Case 8:18-cv-03093-JSM-SPF Document 94 Filed 12/28/20 Page 1 of 2 PageID 847




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

PHILLIP GRAY,

      Plaintiff,

v.                                                      Case No: 8:18-cv-3093-T-30SPF

UBER, INC. and UNKNOWN
INDIVIDUAL,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Sean P. Flynn (Dkt. 88). The Court notes that neither party

filed written objections to the Report and Recommendation and the time for filing such

objections has elapsed. Plaintiff Phillip Gray has sent the Court numerous e-mails (Dkts.

89-93) disparaging the Court and others but, upon review of these communications, they

fail to argue a meritorious objection to the Magistrate Judge’s Report and

Recommendation.

      Therefore, after careful consideration of the Report and Recommendation of the

Magistrate Judge in conjunction with an independent examination of the file, the Court is

of the opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      Accordingly, it is ORDERED AND ADJUDGED that:
Case 8:18-cv-03093-JSM-SPF Document 94 Filed 12/28/20 Page 2 of 2 PageID 848




      1.     The Report and Recommendation (Dkt. 88) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             Order for all purposes, including appellate review.

      2.     Plaintiff’s Motion to Appeal In Forma Pauperis (Dkt. 84) is denied for the

             reasons stated in the Report and Recommendation.

      3.     The Clerk of Court is directed to notify the parties and the Eleventh Circuit

             Court of Appeals that Plaintiff’s appeal is not taken in good faith.

      DONE and ORDERED in Tampa, Florida, this 28th day of December, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
